UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04571 Name of Registrant: Vanguard Pennsylvania Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012  November 30, 2013 Item 1: Reports to Shareholders Annual Report | November 30, 2013 Vanguard Pennsylvania Tax-Exempt Funds Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals . Create clear, appropriate investment goals. Balance . Develop a suitable asset allocation using broadly diversified funds. Cost . Minimize cost. Discipline . Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 Pennsylvania Tax-Exempt Money Market Fund. 12 Pennsylvania Long-Term Tax-Exempt Fund. 29 About Your Fund’s Expenses. 60 Glossary. 62 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship's wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard, another ship of that era, served as the flagship for Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended November 30, 2013 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard Pennsylvania Tax-Exempt Money Market Fund 0.01% 0.02% 0.01% 0.00% 0.01% Spliced Pennsylvania Tax-Exempt Money Market Funds Average 0.00 For a benchmark description, see the Glossary. Spliced Pennsylvania Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Pennsylvania Long-Term Tax-Exempt Fund Investor Shares 3.37% 6.14 % 3.50% -7.46% -3.96% Admiral™ Shares 3.45 6.29 3.57 -7.46 -3.89 Barclays PA Municipal Bond Index -2.90 Pennsylvania Municipal Debt Funds Average -5.87 Pennsylvania Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the Pennsylvania Tax-Exempt Money Market Fund; 30-day SEC yield for the Pennsylvania Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2012, Through November 30, 2013 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Pennsylvania Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard Pennsylvania Long-Term Tax-Exempt Fund Investor Shares $11.93 $11.04 $0.422 $0.000 Admiral Shares 11.93 11.04 0.431 0.000 1 Chairman’s Letter Dear Shareholder, The 12 months ended November 30, 2013, marked a difficult period for the nation’s municipal bond market, mainly because of a slump that lasted from May through August. The Barclays Municipal Bond Index returned about –6% through that stretch before reversing course, and it ended the fiscal year with a return of –3.51%. Over the summer, investors’ concerns about whether the Federal Reserve would begin tapering its stimulative bond-buying program roiled the markets for both taxable and tax-exempt bonds. Detroit’s bankruptcy filing in July further rattled muni investors, even though the city’s long-standing financial challenges had been widely known. And after that market turbulence subsided, fresh coverage of Puerto Rico’s financial struggles added another layer of unease. Toward the close of the fiscal year, investors’ concerns about future Fed actions flared again, and municipal bond prices dipped as yields rose. (Shortly after the fiscal year closed, the Fed said its tapering would begin in January 2014.) Against this backdrop, Vanguard Pennsylvania Long-Term Tax-Exempt Fund returned –3.96% for Investor Shares and –3.89% for Admiral Shares. The fund’s return lagged the –2.90% return of its benchmark, the Barclays Pennsylvania Municipal Bond Index, but outpaced the –5.87% average return of its peers. Interest income from the fund’s diversified portfolio cushioned a large portion of the decline in bond prices. 2 Because bond yields and prices move in opposite directions, the fund’s 30-day SEC yield for Investor Shares rose during the 12 months. Starting at 2.12% as of the end of November 2012, it climbed to 3.65% at the end of August before sliding to 3.37% at the fiscal year-end. In addition to buying long-term bonds to stimulate the economy, the Fed has maintained a target for short-term interest rates at 0%–0.25% since 2008. This has severely limited the returns of savings accounts and money market funds, including the Pennsylvania Tax-Exempt Money Market Fund; it returned 0.01% for the fiscal year compared with the average 0.0% return of its new peer group. (The company that provides peer-group data has eliminated the Pennsylvania money market category because of the small number of funds. The new peer group includes funds from other states.) Please note that the funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of November 30, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but Vanguard Pennsylvania Tax-Exempt Money Market Fund did. Before moving on to discuss the markets, I want to mention that, as we announced in early November that Robert F. Auwaerter, Market Barometer Average Annual Total Returns Periods Ended November 30, 2013 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.61% 3.09% 5.33% Barclays Municipal Bond Index (Broad tax-exempt market) -3.51 4.23 6.26 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.07 0.10 Stocks Russell 1000 Index (Large-caps) 30.96% 17.78% 18.33% Russell 2000 Index (Small-caps) 40.99 17.89 20.97 Russell 3000 Index (Broad U.S. market) 31.71 17.78 18.54 MSCI All Country World Index ex USA (International) 18.24 7.50 13.87 CPI Consumer Price Index 1.24% 2.13% 1.87% 3 principal and head of Vanguard Fixed Income Group, intends to retire in March 2014. Later in this letter, I’ll have more to say about Bob’s important contributions to Vanguard during his 32-year career, and I’ll introduce his successor, Gregory Davis. Across the market, bond prices declined The broad U.S. taxable bond market returned –1.61% for the fiscal year. The yield of the 10-year Treasury note closed at 2.74%, up from 1.61% at the end of November 2012. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –2.93%. The bond market’s downturn, coupled with the upswing in stocks that occurred during the fiscal year, provides an occasion for investors to review their portfolio’s asset allocation. In a powerful stock market rally, a portfolio’s mix of stocks and bonds can drift away from its target allocation, as Fran Kinniry, a principal in our Investment Strategy Group, recently reminded clients in an article on our website. “Buying stocks now may actually run counter to what many prudent investors should be doing,” he noted. “If you have an equity-heavy portfolio, you will most likely need to direct new cash flows to bond mutual funds, or sell stock mutual funds to maintain your target asset allocation.” Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Pennsylvania Tax-Exempt Money Market Fund 0.16% — 0.26% Pennsylvania Long-Term Tax-Exempt Fund 0.20 0.12% 1.07 The fund expense ratios shown are from the prospectus dated March 28, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2013, the funds’ expense ratios were: for the Pennsylvania Tax-Exempt Money Market Fund, 0.10%; and for the Pennsylvania Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The expense ratio for the Pennsylvania Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2012. Peer groups: For the Pennsylvania Tax-Exempt Money Market Fund, Other States Tax-Exempt Money Market Funds; for the Pennsylvania Long-Term Tax-Exempt Fund, Pennsylvania Municipal Debt Funds. 4 Despite jolts, U.S. stocks notched an impressive 12-month gain U.S. stocks powered to a return of about 32% for the fiscal year, despite a few bumps along the way. The uncertainty surrounding Fed policy disturbed the stock market as well as the bond market, contributing to declines in June and August. But stocks bounced back in September when, to the surprise of some investors, the Fed announced it had no immediate plans to scale back its stimulative bond-buying program. (By mid-December, the Fed said it would step back its program in January.) Corporate profit growth, though not robust, was generally solid during the fiscal year. International stocks returned about 18% in aggregate. While the developed markets of Europe and the Pacific region performed well, gains were modest for emerging-market stocks. Advisor’s strategy helped dampen the impact of rising rates Anticipating an eventual rise in yields and accompanying decline in prices after the extremely low interest rates of recent years, the advisor, Vanguard Fixed Income Group, shortened the duration of the Pennsylvania Long-Term Tax-Exempt Fund relative to its benchmark. Duration gauges the sensitivity of bond prices to rate changes, and shorter durations (measured in months and years) mitigate price declines when rates rise. Total Returns Ten Years Ended November 30, 2013 Average Annual Return Pennsylvania Tax-Exempt Money Market Fund 1.32 % Spliced Pennsylvania Tax-Exempt Money Market Funds Average 1.04 For a benchmark description, see the Glossary. Spliced Pennsylvania Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Pennsylvania Long-Term Tax-Exempt Fund Investor Shares 3.84 % Barclays PA Municipal Bond Index 4.51 Pennsylvania Municipal Debt Funds Average 3.39 Pennsylvania Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 The advisor also favored bonds whose other features made them less susceptible to the effects of rising rates. And compared with some previous periods, the fund maintained a higher level of reserves, consisting of high-quality bonds (as Munis’ yields exceed Treasuries’ yields: What does it mean? At times over the 12 months ended November 30, 10-year municipal bonds nationwide yielded substantially more than their Treasury counterparts, even before factoring in munis’ tax-favored status. This reversal of what had been the historical relationship between Treasuries and munis has occurred often in recent years. The turmoil started with the 2008–2009 financial crisis and continued amid dire headlines about state and local finances. Through June, July, and August, a time when investor concerns mounted over Detroit’s bankruptcy filing and the financial health of Puerto Rico, 10-year municipal yields averaged 31 basis points, or about 12%, more than 10-year Treasuries. By the end of November, the gap had closed significantly, but 10-year muni yields were still averaging about 8 basis points, or 3%, more. Over the past decade, however, muni yields have averaged 5% less than their Treasury equivalents. We believe investors shouldn’t be unduly swayed by this turnabout. Will it vanish if they chase it? Or do investors now perceive muni bonds to be riskier? Rather than speculate, we believe investors should carefully evaluate the role of tax-exempt bonds in a diversified portfolio. For any investor, the proportion of muni holdings (if any) should be based on long-term goals, risk tolerance, and tax considerations—not on what may be transient yield trends. 10-year municipal bond yields have topped their Treasury counterparts 6 determined by independent credit-rating agencies) that could be sold easily to meet shareholder redemptions. As I mentioned, the Long-Term Fund surpassed the average return of its peers. Our competitors generally favored longer durations, and their operating costs, paid directly from returns, were noticeably higher, as you can see in the table on page 4. They also typically held fewer reserves and more bonds of lower liquidity, which may have higher yields but can be tough to sell during turbulent periods. Additionally, peer funds, on average, had significantly more exposure to Puerto Rico issuers, which dramatically underperformed the broader market over the period. Over the past decade, both funds did well compared with their peers For the ten years ended November 30, 2013, both the Long-Term Fund and the Money Market Fund performed well compared with their peer groups, our most important measure of their relative success. The Long-Term Fund trailed its benchmark index. The funds’ competitive results testify to the skill of our portfolio managers, traders, and credit analysts. They also reflect the advantage of Vanguard’s low costs, as I noted earlier. A lower-cost fund can steer clear of higher-risk assets because it has no need to seek extra yield to offset the drain of high expenses. Bob Auwaerter’s retirement marks the end of a remarkable era In mid-September 2008, about two weeks after I succeeded Jack Brennan as Vanguard’s chief executive officer, Lehman Brothers went bankrupt, igniting the nation’s worst financial crisis in 70 years. It was, to put it mildly, an extremely challenging time. Through it all, I was able to depend on Bob Auwaerter’s strong command of the Fixed Income Group, which persevered under these treacherous conditions. Although that was a difficult period for Vanguard and the industry, it was far from the only time I was grateful to have Bob at the helm of our bond group. Bob, who joined Vanguard in 1981, was an original member of the three-person Fixed Income Group headed by Ian MacKinnon. Over the years, he held various leadership roles in the department, and he eventually succeeded Ian as its head in 2003. He earned a reputation at Vanguard and within the industry as an extremely dedicated, honest, and insightful decision-maker and leader. The Fixed Income Group that Bob helped start had total assets of about $1.3 billion in seven funds. He tracked his positions in the two funds he managed then on index cards stored in a small metal box. Thirty-two years later, the 120-person group oversees $750 billion, which represents nearly one-third of Vanguard’s assets under management. 7 On behalf of our clients, I thank Bob for more than three decades of exemplary service and wish him the best in his retirement. We’re fortunate that Greg Davis will become the head of the Fixed Income Group. Greg currently serves as chief investment officer for the Asia Pacific region and as a director of Vanguard Investments Australia. He joined Vanguard in 1999 and has been head of bond indexing and a senior portfolio manager in the Fixed Income Group. Greg is an eminently qualified successor and has a strong commitment to the Vanguard way of investing. I couldn’t be more confident in his ability to lead the Fixed Income Group and its deep and talented team. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 16, 2013 8 Advisor’s Report For the fiscal year ended November 30, 2013, Vanguard Pennsylvania Tax-Exempt Money Market Fund returned 0.01%, compared with the average return of 0.0% for peer-group funds. Vanguard Pennsylvania Long-Term Tax-Exempt Fund returned –3.96% for Investor Shares and –3.89% for Admiral Shares, lagging its benchmark, the Barclays Pennsylvania Municipal Bond Index, which returned –2.90%. The fund outpaced the –5.87% average return of its peers. The investment environment Some uncertainty is natural in the financial markets, but during the fiscal year conditions were more unsettled than usual, largely because of fiscal battles in Washington—debate over the debt ceiling, the “fiscal cliff” showdown over scheduled tax increases and spending cuts, the temporary government shutdown—and concern over what the Federal Reserve might do next. The focus on central bank policy intensified in May. With the unemployment rate declining during the fiscal year (from 7.8% to 7.0%), housing markets improving, and equity markets soaring, the Fed openly contemplated reducing its aggressive bond-buying program, which is aimed at lowering long-term interest rates. The Fed’s suggestion that it might “taper,” or slow the rate of, its purchases surprised the bond markets. Though tapering wasn’t actually announced until much later—after the close of the funds’ fiscal year—the result of the Fed’s Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2012 2013 2 years 0.30% 0.33% 5 years 0.64 1.16 10 years 1.47 2.65 30 years 2.47 4.10 Source: Vanguard. 9 hints last spring was a broad decline in bond prices over the summer. This decline pushed up yields, steepened the yield curve (the gap between shorter-and longer-term yields), and widened credit spreads, or the yield premium for riskier bonds. The Fed said it would begin tapering its bond purchases in January, but it plans no change soon in its policy toward short-term interest rates. Instead, the central bank said it would maintain its target for these rates at 0% to 0.25% until the unemployment rate falls “well below” 6.5%. This interest rate policy, in place since 2008, continued to keep the return of the Pennsylvania Tax-Exempt Money Market Fund near zero. During the summer, low-credit-quality bonds in general slightly outperformed those of higher quality. Two notable exceptions were bonds issued by Detroit and Puerto Rico. Detroit became the largest city ever to file for bankruptcy; Puerto Rico’s long-standing and well-known financial problems received new attention in the media. Well before the headlines appeared, the Pennsylvania Long-Term Tax-Exempt Fund and Vanguard’s other state funds had begun reducing their small holdings of Puerto Rican securities. By the fiscal year-end these bonds had been virtually eliminated from the portfolios. Like many states across the nation, the Commonwealth has been recovering from the Great Recession. Pennsylvania’s broad-based economy helped it weather the downturn. Its jobless rate slid steadily during the fiscal year from 8.1% to 7.3% as of November 30. (The jobless rate had been 4.6% on the eve of the recession, and had risen to a high of 8.7%.) However, the state has lost some financial flexibility, according to Fitch, the credit rating agency: The agency downgraded Pennsylvania’s bonds during the funds’ fiscal year, citing, among other things, the depletion of the state’s rainy-day reserves and its underfunded pension liabilities. For the calendar year through November, the volume of new issues of Pennsylvania bonds was $9 billion, 39% lower than in the same period a year earlier. (Nationally, the decline was 14%.) Among the reasons for the drop was rising interest rates, which reduce the opportunities to lower borrowing costs by replacing existing bonds with new ones. Management of the funds During the fiscal year, many investors switched from longer-maturity to shorter-maturity bonds, which can be less volatile when interest rates rise. Shorter-maturity bonds were top performers. Compared with our benchmark index, however, the Pennsylvania Long-Term Tax-Exempt Fund was underweighted in bonds maturing in less than 10 years. As we entered 2013, our strategy focused on structuring the fund’s portfolio to benefit from rising interest rates. Relative to the fund’s benchmark, we shortened duration, a step that should reduce price sensitivity to changes in interest rates; favored bonds with features that are structured to provide 10 some defense against rising rates; and added floating-rate bonds. We also increased our allocation to A-rated securities, especially hospital bonds, because of their combination of good credit quality and higher yields. We maintained above-average levels of liquidity during the fiscal year by holding bonds that we can sell easily without affecting the core positioning of the funds. This in effect gives us “dry powder” available when we see opportunities to buy bonds that the market has undervalued, especially during volatile periods. The bond fund’s performance compared with our peer group was helped by our short duration position, defensive structures, elimination of Puerto Rico bonds, and good security selection. For the Money Market Fund, the Fed’s policy of anchoring short-term rates near zero remained a challenge. Nevertheless, we were able to improve returns using several relative value and income strategies involving credit sectors, security selection, and structural opportunities, such as adding floating-rate notes. A look ahead We expect U.S. economic growth to approach 3% in 2014, and the national and Pennsylvania unemployment rates to keep falling. But the unresolved federal-level fiscal uncertainties of 2013 will continue into 2014, and we wouldn’t be surprised if talk of tax reform, a subject that can affect municipal bonds, resurfaces. The gradual reduction in the Federal Reserve’s bond-buying that will begin in January should allow that program to come to a close by the end of 2014. If economic growth picks up as tapering starts, we expect that interest rates will move modestly higher and lower-credit-quality bonds will outperform. We plan to continue our defensive position for rising rates, maintain our overweight allocation to A-rated bonds, and maintain higher levels of liquidity to take advantage of attractive opportunities if volatility increases in the municipal market. As always, our experienced team will seek outperformance by identifying bonds that are mispriced by the market. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds James M. D’Arcy, CFA, Portfolio Manager John M. Carbone, Principal, Portfolio Manager Vanguard Fixed Income Group December 18, 2013 11 Pennsylvania Tax-Exempt Money Market Fund Fund Profile As of November 30, 2013 Financial Attributes Ticker Symbol VPTXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 21 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 28, 2013, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2013, the expense ratio was 0.10%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 12 Pennsylvania Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2003, Through November 30, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Pennsylvania Tax-Exempt Money Market Fund 0.01% 0.14% 1.32% $11,406 Spliced Pennsylvania Tax-Exempt Money Market Funds Average 0.00 0.05 1.04 11,090 For a benchmark description, see the Glossary. Spliced Pennsylvania Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend information. 13 Pennsylvania Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2003, Through November 30, 2013 Spliced PA Tax-Exempt Money Mkt Funds Avg. Fiscal Year Total Returns Total Returns 2004 1.05% 0.60% 2005 2.19 1.72 2006 3.31 2.85 2007 3.64 3.14 2008 2.42 1.93 2009 0.50 0.22 2010 0.12 0.00 2011 0.06 0.00 2012 0.03 0.01 2013 0.01 0.00 7-day SEC yield (11/30/2013): 0.01% For a benchmark description, see the Glossary. Spliced Pennsylvania Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Average Annual Total Returns: Periods Ended September 30, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Pennsylvania Tax-Exempt Money Market Fund 6/13/1988 0.02% 0.22% 1.34% 14 Pennsylvania Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.4%) Pennsylvania (100.6%) 1 Abington PA School District GO TOB VRDO 0.050% 12/6/13 LOC 10,510 10,510 Allegheny County PA GO VRDO 0.050% 12/6/13 LOC 3
